738 N.W.2d 768 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terance Charles HICKS, Defendant-Appellant.
Docket No. 133827. COA No. 266510.
Supreme Court of Michigan.
September 28, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *769 are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance pending the outcome of any appeal that may be taken to the United States Supreme Court from this Court's decision in People v. McCuller, 479 Mich. 672, ___ N.W.2d ___ (2007).